DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (Pub. No. US 2018/0313066).
Regarding claim 1, Ye et al. disclose a tub and shower diverter assembly (Figs. 1-27) comprising: an escutcheon (45); a manifold sub-assembly (Fig. 5) fluidly coupled  to an existing waterway connector (waterway connectors at each inlet and outlet) of an existing conventional tub and shower diverter system (Fig. 1), the manifold sub-assembly (Fig. 5) comprising a mixing valve (41) at least partially disposed through the escutcheon (45) and coupled to the manifold sub-assembly by a valve nut (434); and a handle assembly (48) coaxially aligned with the mixing valve (Fig. 3), the handle assembly (48) comprising: a base (bottom portion of 48) insertably coupled to the valve nut (434); and a handle (Fig. 2) rotatably coupled to the base (Fig. 3); wherein the handle is threadably coupled to the mixing valve (Fig. 25), and wherein the escutcheon (45) abuts a wall (Fig. 25) when the handle is threadably coupled to the mixing valve (Fig. 25).
Regarding claim 2, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein the valve nut (434) further comprises a first portion (connects to the threaded portion illustrated in Fig. 20) detachably coupled to the mixing valve and a second portion  (Fig. 25) detachably coupled to the handle (48), and wherein the second portion is positioned inward and extends outward from the first portion.
Regarding claim 3, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein the manifold sub-assembly (Fig. 5) further comprises a first button assembly (452) and a second push button assembly (452) positioned opposite the first push button assembly (Fig. 2).
Regarding claim 4, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein the escutcheon (Fig. 2) further comprises a first push button (452) and a second push button (452), the first push button (452) and the second push button (452) protruding outward from the escutcheon (45); and wherein the first push button (452) is coaxially aligned with the first button assembly (Fig. 3) and the second push button (452) is coaxially aligned with the second push button assembly (Fig. 3).
Regarding claim 5, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein the first push button (452) further comprises a first retainer (441) and the second push button further comprises a second retainer (441); and wherein the first retainer and the second retainer abut an inner portion (Fig. 3) of the escutcheon (45).
Regarding claim 6, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein the base is at least partially disposed (Fig. 25) within the escutcheon (45) and abuts the valve nut (434) within the escutcheon (45).
Regarding claim 8, Ye et al. disclose the tub and shower diverter assembly (Figs. 1-27) wherein an axial position of the escutcheon (45), in relation to the manifold sub-assembly (40), is adjustable (paragraphs 121-122).
Regarding claim 14, Ye et al. disclose a manifold sub-assembly (Figs. 1-27) for a tub and shower diverter system (Fig. 1), the manifold sub-assembly comprising: a manifold (40); a first push button assembly (452) configured to direct water in a first direction and coupled to a first side of the manifold (40), the first push button assembly (Fig. 3) comprising: a first flow control valve (42) configured to provide a flow of water to one of a tub or a shower device (Fig. 1); and a first tolerance adjustor (44) coupled to an end of the first flow control valve (42) and configured to transmit an axial force within the first push button assembly (Fig. 3); a second push button assembly (452, Fig. 2) configured to direct water in a second direction and coupled to a second side of the manifold (40), the second push button assembly (Fig. 3) comprising: a second flow control valve (42) configured to provide a flow of water to the other of the tub or the shower device (Fig. 1); and a second tolerance adjustor (44) coupled to an end of the second flow control valve (42) and configured to transmit an axial force within the second push button assembly (Fig. 3).
Regarding claim 15, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) wherein the first tolerance adjustor (44) is cooperatively defined by a first adapter (441) and a first extension (442), the first extension (442) threadably (paragraph 127) coupled to the first adapter (441); and wherein the second tolerance adjustor (44) is cooperatively defined by a second adapter (441) and a second extension (442), the second extension threadably coupled (paragraph 127) to the second adapter (441).
Regarding claim 16, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) further comprising a mixing valve (41) fluidly coupled to the first flow control valve (42) and the second flow control valve (42), the mixing valve configured to control a temperature of water flowing through each of the first flow control valve (42) and the second flow control valve (42).
Regarding claim 17, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) wherein the first push button assembly (Fig. 3) is coupled to a first side (left side) of the manifold (40) and the second push button assembly (Fig. 3) is coupled to a second side (right side) of the manifold (40), the first side positioned opposite the second side (Fig. 2)
Regarding claim 18, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) wherein the first and second tolerance adjustors (44) are each configured to be selectively adjusted (capable of threading by hand) by hand without a tool to change one of a first axial position (paragraphs 122-127) of the first tolerance adjustor (44) and a second axial position of the second tolerance adjustor (44).
Regarding claim 19, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) wherein the first push button assembly (Fig. 3) further comprises a first button (452) operably coupled to an end of the first push button assembly (Fig. 3) and the second push button assembly (Fig. 3) further comprises a second push button (452) operably coupled to an end of the second push button assembly (Fig. 3).
Regarding claim 20, Ye et al. disclose the manifold sub-assembly (Figs. 1-27) wherein the first push button assembly (Fig. 3) further comprises a first biasing member (4521) selectively coupled to the first button (452), the first biasing member (4521) configured to provide an actuation and a return force onto the first button (452); and wherein the second push button assembly (Fig. 3) further comprises a second biasing member (4521) selectively coupled to the second button (452), the second biasing (4521) member configured to provide an actuation and a return force onto the second button (452).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753